              Case 6:18-cv-06194-DGL Document 5 Filed 04/17/19 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

JAMES I. WYNN, SR..,
                                           Appellant,
                                                                                       ORDER
        vs.
                                                                                       18-CV-6194L
GEORGE REIBER, et al.,

                              Trustees
________________________________________________


        The appellant debtor, appearing pro se, appeals from an order by the Bankruptcy Court

(Warren, J.) dated January 17, 2018, which plaintiff alleges to have been discriminatory and

slanderous (#2-13-20304).

        On March 7, 2018, appellant filed a Notice of Appeal. (Dkt. #1). On April 11, 2018, the

Clerk of Court transmitted the record on appeal, noting that the appeal had not been perfected:

appellant had failed to pay the filing fee, order a transcript of the proceedings, or file a designation

of items to be included in the record and a statement of issues to be presented, as required by Fed.

R. Bankr. Proc. 8009(a). A year has since elapsed, and appellant has, to date, failed to take any

action to perfect the appeal, or to obtain an extension of time to do so.1

        It is well settled that federal courts are vested with the authority to dismiss a bankruptcy

appellant’s claims for failure to prosecute, sua sponte. See e.g., Livecchi v. Gordon, 2013 U.S.

Dist. LEXIS 159724 (W.D.N.Y. 2013); Frumusa v. Frumusa, 2010 U.S. Dist. LEXIS 34921

(W.D.N.Y. 2010); Bristol v. Ackerman, 2010 U.S. Dist. LEXIS 27647 (E.D.N.Y. 2010). Failure


1 Appellant’s only action since filing the Notice of Appeal was to move for appointment of counsel (Dkt. #3). That
motion is hereby denied as moot.

                                                        1




   Case 2-13-20304-PRW, Doc 441, Filed 05/01/19, Entered 05/01/19 10:56:54,
                     Description: Main Document , Page 1 of 2
           Case 6:18-cv-06194-DGL Document 5 Filed 04/17/19 Page 2 of 2



to timely perfect an appeal has been held to be inexcusable, where the appellant provides no

explanation for the failure after several months. See e.g., In re Tampa Chain Co., 835 F.2d 54,

55 (2d Cir. 1987).

        The appellant has offered no explanation or excuse for his failure to timely perfect his

appeal, despite the fact that he was manifestly on notice of his procedural obligations, and the

potential consequences of failing to perform them, before he ever commenced the instant matter.

On February 18, 2018, this Court dismissed another action by the appellant for failure to prosecute

after he failed to perfect an appeal for several months, despite multiple admonitions about his

obligation to perfect, and a sua sponte grant of additional time to do so. (17-CV-6547, Dkt. #31).

I therefore find the appellant’s failure to perfect to be inexcusable under the circumstances,

notwithstanding his pro se status. See generally Edward v. INS, 59 F.3d 5, 8 (2d Cir. 1995) (pro

se litigants are required to comply with relevant procedural rules). The Court has considered

whether lesser sanctions would be appropriate and concludes that given the length of the

appellant’s delay, and his demonstrated indifference to the prosecution of the instant appeal, his

conduct is willful and dismissal is warranted.

                                         CONCLUSION

        For the foregoing reasons, the instant appeal is hereby dismissed in its entirety, with

prejudice, for failure to perfect.


        IT IS SO ORDERED.

                                             _______________________________________
                                             DAVID G. LARIMER
                                             United States District Judge
Dated: Rochester, New York
       April 15, 2019

                                                 2




   Case 2-13-20304-PRW, Doc 441, Filed 05/01/19, Entered 05/01/19 10:56:54,
                     Description: Main Document , Page 2 of 2
